Citation Nr: 0724480	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia and depression.

2.  Entitlement to service connection for back pain/strain, 
to include degenerative disc disease with bulge at L4-5.

3.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Jerrod B. Smith, Attorney


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active duty service from September 1986 to 
November 1987, with additional service in the United States 
Naval Reserves.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 2004 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied entitlement to 
service connection for back pain/strain and depression.  The 
RO also denied entitlement to a nonservice-connected 
disability pension.  In July 2007, the Board granted the 
veteran's motion to advance the case on the Board's docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, to include 
dysthymia and depression, is not related to service or to a 
service-connected disability, and did not first manifest 
during service or within a year of separating from service.

2.  The veteran's back pain/strain, claimed as degenerative 
disc disease with bulge at L4-5, is not related to service, 
and did not first manifest during service or within a year of 
separating from service.

3.  The veteran did not have 90 days of active duty service 
that began or ended in a period of war. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may the incurrence of a psychosis 
be presumed. 38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A back disability was not incurred in or aggravated by 
service, nor may the incurrence of arthritis be presumed. 38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the veteran, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants. However, this law also provides 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. §§ 5103, 
5103A, 5107(a); 38 C.F.R. § 3.159(a)-(c).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in October 2003. That letter 
advised the veteran of what information and evidence was 
needed to substantiate his claim for service connection and 
of his and VA's respective duties for obtaining evidence. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  This letter also, 
essentially, told the claimant to provide any relevant 
evidence in his possession.  In addition, the veteran was 
informed by correspondence dated April 2004 and July 2004 
that documentation verifying his periods of active duty, 
active duty for training, and inactive duty for training were 
required to adjudicate his claims.  

The Board concludes VA's duty to assist has been satisfied.  
The claimant's service medical records and available service 
personnel records are in the file. The file contains post-
service private and VA treatment records.  Unfortunately, the 
veteran's United States Naval Reserve personnel records and 
certain medical records identified by the veteran have not 
been associated with the claim folder.  A review of the claim 
folder reveals that aforementioned records were requested by 
the RO in October 2003 and in April and August 2004 and that 
they are unavailable.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, VA has not solicited a medical opinion to determine 
whether it was at least as likely as not that the veteran's 
has a back or psychiatric disability that is related to 
service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as will be discussed below, there is medical 
evidence affirmatively indicating that the veteran's back and 
psychiatric disabilities are of post-service origin.  The 
Board thus finds that the record contains sufficient evidence 
to adjudicate this claim.  VA has also associated with the 
claims folder all pertinent post-service records.

As to the veteran's claim for nonservice-connected disability 
pension, because the application of the law to the undisputed 
facts is dispositive of this appeal, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Service Connection

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical and administrative records, the veteran's lay 
statements in support of the claim, and private and VA 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The veteran asserts that service connection is warranted for 
a lumbar spine disability, to include degenerative disc 
disease and a bulging disc at L4-5. The veteran also seeks 
service connection for an acquired psychiatric disability, to 
include dysthymia and depression.  The veteran contends that 
both conditions are related to service.

There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including psychoses and arthritis 
(degenerative disc disease), may be presumed to have been 
incurred in service if they manifest to a degree of 10 
percent or more within three years after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Active service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty.  Active service also includes any period of 
inactive duty for training in which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training as well as authorized travel to or from 
such duty or service.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6.  Further, active duty for training includes full-time 
duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty for training includes duty, other than 
full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 
101(23)(A). 

It is important to clarify the scope of service to which a 
determination of service connection may be attached.  The 
veteran's service from September 1986 to November 1987 is 
"active military, naval, or air service" to which a 
service-connection determination may be attached.  His other 
service from April 1988 to July 1998, was not "active 
military, naval, or air service." It was, instead, service 
in the United States Naval Reserves that required periods of 
active duty for training (such as two-week training periods) 
and inactive duty for training (such as weekend drill 
periods).  In limited circumstances, noted above, service 
connection may be established disabilities resulting from for 
diseases or injuries incurred during such periods.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for a lumbar spine and acquired psychiatric 
disability.  Although the veteran reports sustaining back and 
psychiatric injuries in service, even assuming that sustained 
such injuries during service, the competent medical evidence 
attributes these conditions to post-service events.  

In any event, the service medical records show that the 
veteran reported frequent backaches in April 1986.  His 
separation examination is not available.  A December 1996 
report of medical history notes the veteran's complaints of 
recurrent back pain.  The examining physician observed no 
evidence of back injury or disease.  Service records are 
negative for complaints of or treatment for a psychiatric 
illness.  

The record reflects that the veteran is currently diagnosed 
with degenerative disc disease of the lumbar spine with a 
bulging disc at L4-5.  The veteran has also submitted 
evidence documenting current treatment for depression and 
dysthymia. His claims are, therefore, supported by a current 
medical diagnosis of disability. The evidence does not show, 
however, that his current conditions are related to service.  
Hickson, 12 Vet. App. at 253.

The post-service medical evidence uniformly attributes the 
veteran's low back disability to a motor vehicle accident 
that occurred in the late 1990s and a 2003 work-related 
injury.  See VA and private medical records and reports dated 
in August 2000, September, May 2001 and May 2003.  The 
medical evidence also discloses that subsequent to the 
accident, the veteran began to experience severe turmoil; 
including recollection of the accident, irritability, 
difficulties making decisions, self-guilt, and self-blame.  
The veteran's psychiatrist diagnosed resolving post-traumatic 
stress disorder, major depression, and adjustment reaction 
with mixed emotional features.  In this regard, May 2001 
medical treatment records indicate the veteran sought 
treatment for psychiatric symptoms after the aforementioned 
motor vehicle accident. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful.  In this case, however, regard, 
the veteran's report that he has had had back and psychiatric 
disability since service is outweighed by the evidence that 
the motor vehicle accident did not occur during a qualifying 
period of active service.  Thus, the criteria for a grant of 
"direct" service connection have not been met.  Further, 
there is no medical evidence of record which indicates that 
either a psychosis or arthritis manifested to compensable 
degree within one year of separation from service.  
Therefore, service connection may not be presumed.  38 C.F.R. 
§ 3.309(a).  Because the preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and the veteran's claims for service connection for lumbar 
spine and psychiatric disabilities must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Nonservice-connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(21)-(24); 38 
C.F.R. § 3.6.  The period of war for the Gulf War Era is the 
period beginning on August 2, 1990 through a date to be set 
by law or Presidential Proclamation.  38 C.F.R. § 3.2(i).  

The veteran contends that he is entitled to nonservice-
connected disability pension. His DD Form 214 documents 
active duty service from September 1986 to November 1987.  
The veteran served with United States Naval Reserve from 
April 23, 1988 to July 31, 1998. However, the evidence of 
record does not show active duty service for 90 consecutive 
days which began or ended in a period of war. 

In sum, the veteran's active service did not include 90 
consecutive days during, beginning, or ending in one of the 
time periods specified by law as a period of war.  Thus, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits; he did not have 90 consecutive days of active 
service during a period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. §§ 3.2, 3.3.  In a case where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia and depression is denied.

Entitlement to service connection for back pain/strain, to 
include degenerative disc disease with bulge at L4-5 is 
denied.

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


